Citation Nr: 0835503	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  07-34 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel




INTRODUCTION

The claimant served on active duty for training (ACDUTRA) 
from January 1964 to July 1964, during peacetime.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision of the Department of 
Veterans Affairs (VA), Houston, Texas, Regional Office (RO). 

The claimant through his power of attorney selected American 
Veterans (AMVETS) as his representative in March 2004.  The 
power of attorney was revoked in May 2008 when AMVETS 
withdrew its services as the veteran's representative, 
pursuant to 38 C.F.R. § 20.608 (2007).  As such, the Board 
finds that the veteran wishes to proceed without 
representation.  


FINDING OF FACT

The claimant's service medical records are negative for 
complaints, treatment, and diagnoses of tinnitus during 
ACDUTRA, and there is no competent evidence relating tinnitus 
to ACDUTRA, to include any exposure to noise.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in ACDUTRA.  38 
U.S.C.A. §§ 101, 1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied initially by a July 
2004 letter.  Thereafter, two other VCAA letters were sent to 
the claimant in January 2005 and March 2005.  These letters 
fully addressed all three notice elements; informed the 
claimant of what evidence was required to substantiate his 
service connection claim, and of the claimant's and VA's 
respective duties for obtaining evidence.     

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In this case, the claims folder contains service medical 
records, service personnel records, private medical evidence, 
photographs, and the claimant's statements.  A VA medical 
examination was scheduled in June 2007 in an effort to obtain 
an etiology opinion.  However, the veteran did not report to 
such examination and failed to explain his unavailability.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. 38 C.F.R. § 
3.655(b). Accordingly, the Board must evaluate the claim 
based on the evidence in the record.

The claimant did not request a hearing before the Board.  
Significantly, the record does not otherwise indicate any 
additional obtainable evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the claimant is required 
to fulfill VA's duty to assist the claimant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



II.  Legal Criteria and Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 101(24), the term "active military, 
naval, or air service" includes any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty. 
Further, ACDUTRA includes full-time duty performed by Reserve 
or National Guard members for training purposes.  See 38 
U.S.C.A. § 101(22); 38 C.F.R. 
§ 3.6(c).

In this vein, the Board acknowledges the DD-214 which 
indicates that the veteran served on ACDUTRA from January 
1964 to July 1964.  The National Personnel Records Center 
(NPRC) confirmed that the claimant had no other active duty 
other than for training.  See February 2004 NPRC Letter.

In a service connection claim, there must be medical evidence 
of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).
Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  A layperson is 
generally incapable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).

The Board also notes that the presumption of soundness, and 
presumptive service connection provisions do not apply to 
periods of ACDUTRA.  Paulson v. Brown, 
7 Vet. App. 466 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a claimant 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the claimant is seeking service connection for 
tinnitus, which he attributes to in-service noise exposure.  
The claimant has submitted photographs which reportedly show 
him loading armament onto running planes without the use of 
ear protection.  His DD-214 shows that his military 
occupational specialty was an "Apr" weapons mechanic.  

There is competent medical evidence of a current disability, 
thereby satisfying the first element of a service connection 
claim.  In this regard, a June 2004 private treatment report 
from John Sealy Hospital (JSH) in Galveston, Texas, shows 
complaints of tinnitus, and an October 2004 private treatment 
report from JSH shows a diagnosis of vertigo.    

While there is evidence of a current diagnosis of tinnitus 
and the veteran is competent to describe his in-service noise 
exposure, the record contains no complaints, treatment, or 
diagnoses of tinnitus during his ACDUTRA.  However, this does 
not in itself preclude a grant of service connection.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. 
§ 3.303(d).
 
Tinnitus was not objectively demonstrated until June 2004 
(see June 2004 JSH Report), which is approximately forty 
years post-service.  Evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  

There is also no evidence of a nexus between the claimant's 
tinnitus and his ACDUTRA.  As noted, the RO afforded the 
claimant a VA examination in June 2007 to ascertain the 
etiology of his tinnitus.  The findings derived from that 
examination may have helped the claimant's claim; however, he 
failed to report to the scheduled examination.  The veteran 
has not indicated the existence of or has submitted competent 
medical evidence tending to link his claimed tinnitus to his 
service.  

The only evidence relating the claimant's tinnitus to ACDUTRA 
is the claimant's own statements.  The claimant is competent 
to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  However, his opinion, 
as to a medical matter, is without probative value because 
he, as a layperson, is not competent to establish a medical 
diagnosis or draw medical conclusions; such matters require 
medical expertise.  See Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494-95.
  
For the reasons discussed above, the Board concludes that 
tinnitus was not incurred or aggravated in ACDUTRA.  The 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt doctrine is inapplicable in the instant 
appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. 
at 54.  


ORDER

Entitlement to service connection for tinnitus is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


